DETAILED ACTION
EXAMINER’S AMENDMENT
1.	 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Shaffer on June 09, 2021.
The application has been amended Claims 1, 2, 4 and 5 as follows: 

1.	(Currently Amended) A magnetic securing component disposed within a case for electronic device, the magnetic securing component comprising: 
a set of magnets positioned laterally adjacent to one another and having a curved top surface defined by individual curved top surfaces of each magnet in the set of magnets, the set of magnets comprising first, second, third and fourth magnets each of which has its polarity oriented in a different direction;
wherein the first and second magnets are positioned laterally adjacent to one another with polarities, oriented parallel to a vertical dimension in opposite directions; and 
wherein the third and fourth magnets are laterally positioned from the first and second magnets with wherein the third magnet positioned adjacent to the first magnet, the fourth magnet positioned adjacent to the second magnet, and the third and fourth magnets each having a magnetic polarity that is oriented at a non-zero angle with respect to the vertical dimension.

2.	(Currently Amended) The magnetic securing component of claim 1, wherein the non-zero angle with respect to the vertical dimension.

4.	(Currently Amended) The magnetic securing component of claim 1, wherein the first magnet has a first magnetic polarity that is vertically downward, and the second magnet has a second magnetic polarity that is vertically upward.

5.	(Currently Amended) A magnetic securing component disposed within a case for electronic device, the magnetic securing component comprising: 
a set of magnets positioned laterally adjacent to one another and having a curved top surface defined by individual curved top surfaces of each magnet in the set of magnets, the set of magnets comprising: 
first and second magnets positioned laterally adjacent to one another with polarities oriented parallel to a first axis parallel to a vertical dimension and opposite directions; and 
third and fourth magnets laterally positioned from the first and second magnets, wherein the third magnet is positioned adjacent to the first magnet and the fourth magnet is positioned adjacent to the second magnet, the third and fourth magnets each having a magnetic polarity that is oriented at a 
wherein orientations of the magnetic polarities for the first and second magnets are oriented in different directions, and wherein orientations of the magnetic polarities for the third and fourth magnets are oriented in different directions, and wherein the third magnet has a third 

17.	(Currently Amended) The wireless listening device system of claim 16, wherein the non-zero angle  with respect to the vertical dimension.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1, 2 and 4-20 is appropriate. The examiner agrees to withdrawn the rejections of claims 1, 2 and 4-20 based on the arguments filed by the applicant on May 06, 2021 (See page 10) since the reference of records fails to teach a magnetic securing component disposed within a case for electronic device with a set of magnets having its polarities arranged different directions and that the polarities of the third and fourth magnets are oriented at a non-zero angle with respect to the vertical dimension. After, the examiner conducted an updated search no prior art was found meeting the requirements of the claimed invention as recited in the broad claims. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/            Examiner, Art Unit 2653     
/FAN S TSANG/            Supervisory Patent Examiner, Art Unit 2653